order
William Edwards sought relief under Amendments 750 and 782 to the Sentencing Guidelines. Both of these amendments apply certain changes to the drug-quantity tables retroactively. See 18 U.S.C. § 3582(c)(2). The district court denied the motion, ruling that Edwards is accountable for so much cocaine (more than 150 kilograms) that neither change reduces his sentencing range. Without such a reduction § 3582(c)(2) does not authorize a lower sentence.
Edwards’s appeal contends that the district judge was not entitled to recalculate the quantity for which he is responsible; he insists that at his sentencing the judge found him accountable for only 1.5 kilograms of cocaine. He made the very same contention when seeking a reduction under an earlier retroactive change to the Guidelines. We rejected his argument then, United States v. Edwards, 370 Fed.Appx. 738 (7th Cir.2010) (nonprecedential disposition), and our analysis in that order demonstrates that the current appeal likewise is unavailing. Like the district judge, we concluded that at the original sentencing, the judge accepted the findings proposed in the presentence report, which concluded that Edwards is accountable for more than 4.5 kilograms of cocaine per week, over a period of many years. Given that finding, the revisions to the Guidelines do not affect his sentencing range.
Affirmed